DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-10 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 09/29/2022, with respect to the rejection(s) of claims 1-10, based solely on the limitations as amended, has been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 4, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Trivelpiece et al. (Trivelpiece – US 2019/0220844 A1) in view of Sueoka (Sueoka – US 2010/0085190 A1) and Reining (Reining – US 2004/0041695 A1).

As to claim 1, Trivelpiece discloses a radio frequency identification communication method, wherein the radio frequency identification communication method comprises: 
providing a plurality of RFID tags (Trivelpiece: Abstract, [0054], [0069], and FIG. 1-2 the RFID tags 112-1 – 112-N: RFID tags 112.sub.1-112.sub.N, 118.sub.1-118.sub.X are respectively attached or coupled to the objects 110.sub.1-110.sub.N, 116.sub.1-116.sub.X. This coupling is achieved via an adhesive (e.g., glue, tape or sticker), a mechanical coupler (e.g., straps, clamps, snaps, etc.), a weld, chemical bond or other means. The RFID tags are described herein as comprising single-technology tags that are only RFID enabled. The present solution is not limited in this regard. The RFID tags can alternatively or additionally comprise dual-technology tags that have both EAS and RFID capabilities), wherein each RFID tag has different fixed active delay time according to the different ID of the plurality of RFID tags (Trivelpiece: [0077]-[0079], [0109]-0115] and FIG. 7-8: In the first case (I), operations 808-810 are performed by the RFID tag. These operations involve: determining the RFID tag's unique code (e.g., unique ID 224 of FIG. 2); and using the unique code to determine which time slot(s) the RFID tag should listen for an interrogation signal from a tag reader and respond to the same. In this regard, the RFID tag can be programmed with an algorithm for translating the unique code to a time slot value or with a look-up table indicating a mapping of unique codes to time slot values. The translation can be achieved by using the unique code as an input to a pre-defined algorithm to compute a time slot value); and 
enabling a RFID reader in each preset period and detecting whether there is a RFID tag or not (Trivelpiece: [0078]-[0079], [0089]-[0090], [0096]-[0097], FIG. 1 and FIG. 8: Item level information 226 and a unique identifier (“ID”) 224 for the tag 200 can be stored in memory 208 of the communication enabled device 204 and/or communicated to other external devices (e.g., tag reader 120 of FIG. 1, beacon 146 of FIG. 1, MCD 130 of FIG. 1, and/or server 124 of FIG. 1) via communication device (e.g., transceiver) 206 and/or interface 240 (e.g., an Internet Protocol or cellular network interface). For example, the communication enabled device 204 can communicate information specifying a timestamp, a unique identifier for an item, item description, item price, a currency symbol and/or location information to an external device. The external device (e.g., server or MCD) can then store the information in a database (e.g., database 126 of FIG. 1) and/or use the information for various purposes).

Trivelpiece does not explicitly disclose the method steps of 
determining whether a collision is occurred when a tag is detected; and 
entering a standby mode when a collision is occurred and then recovering into a normal mode such that the RFID tags on a RFID reader performs power on reset.

However, it has been known in the art of radio communication to implement the method steps of determining whether a collision is occurred when a tag is detected, as suggested by Sueoka, which discloses the method steps of determining whether a collision is occurred when a tag is detected (Sueoka: [0054]-[0055], [0078]-[0080], [0095]-[0097], FIG. 1 the RFID tags 2a to 2f and FIG. 3-4: the RFID tags 2a and 2f reply (indicated by "F" and "A" in FIG. 4) in the time slot of "2" and the time slot of "4" of the second round and transmit the identification information 25b to the reader-writer 3, by the same processes as the first round. Since no collision or reply from the RFID tags 2 occurs in the time slots of the third round, the process of reading the RFID tags 2 is ended in the final time slot of "8" of the third round).

Therefore, in view of teachings by Trivelpiece and Sueoka, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the radio communication of Trivelpiece to include the method steps of determining whether a collision is occurred when a tag is detected, as suggested by Sueoka. The motivation for this is to detecting a collision occurs in RFID tags/transponders communication.

The combination of Trivelpiece and Sueoka does not explicitly disclose 
entering a standby mode when a collision is occurred and then recovering into a normal mode such that the RFID tags on a RFID reader performs power on reset.

However, it has been known in the art of (RFID) tag communication to implement the method steps of entering a standby mode when a collision is occurred and then recovering into a normal mode such that the RFID tags on a RFID reader performs power on reset, as suggested by Reining, which discloses the method steps of entering a standby mode when a collision is occurred and then recovering into a normal mode such that the RFID tags on a RFID reader performs power on reset (Reining: Abstract, [0010]-[0012], [0023]-[0024], [0031]-[0032], [0039], and FIG. 2-5: at step 330, the central monitoring terminal 15 determines whether it has received an unacceptable signal indicative of interference or improper transmission by one or more of the transponders. If this is the case, the central monitoring terminal 15 stops providing the interrogation signal 340 at step 400. Because such an unacceptable signal can have occurred because the random start times from two or more of the transponders were such that bursts from those transponders interfered with one another, the central monitoring terminal 15 in the present embodiment then returns to step 310 to restart the interrogation signal 55. By stopping and starting the interrogation signal 55 (with a sufficient delay in between, e.g., several bit-cell periods .PI.), all of the transponders will also restart their transmission signals at different, randomly-determined times (as discussed with reference to FIG. 4), such that the interference between bursts of the different transponders no longer is likely to exist).

Therefore, in view of teachings by Trivelpiece, Sueoka and Reining, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the radio communication of Trivelpiece and Sueoka to include the method steps of entering a standby mode when a collision is occurred and then recovering into a normal mode such that the RFID tags on a RFID reader performs power on reset, as suggested by Reining. The motivation for this is to implement a known alternative method for obtaining information from RFID tags/transponders in response to a occur of a response collision.

As to claim 2, Trivelpiece, Sueoka and Reining disclose the limitations of claim 1 further comprising the radio frequency identification communication method according to claim 1, wherein setting different active delay time according to the different ID of the plurality of RFID tags comprises: dividing an energy output period of the RFID reader into N slot (Sueoka: [0013]-[0014], [0046]-[0049], [0054]-[0055], [0062], [0078]-[0080], [0095]-[0097], FIG. 1 the RFID tags 2a to 2f and FIG. 3-4: the reader-writer 3 transmits a Query command 41 for specifying the number of time slots (S102). Here, the Query command 41 specifies the Q value as "3" and specifies the number of time slots in the first round as "8". When the RFID tags 2a to 2f receive the Query command 41, the random number generators 23 of the RFID tags 2a to 2f generate random numbers. It is assumed that the slot counter information of the RFID tags is "2", "1", "3", "0", "5", and "2"); and 
respectively setting N different active delay time for N different RFID tags (Sueoka: [0013]-[0014], [0046]-[0049], [0054]-[0055], [0062], [0078]-[0080], [0095]-[0097], FIG. 1 the RFID tags 2a to 2f and FIG. 3-4: the reader-writer 3 transmits a Query command 41 for specifying the number of time slots (S102). Here, the Query command 41 specifies the Q value as "3" and specifies the number of time slots in the first round as "8". When the RFID tags 2a to 2f receive the Query command 41, the random number generators 23 of the RFID tags 2a to 2f generate random numbers. It is assumed that the slot counter information of the RFID tags is "2", "1", "3", "0", "5", and "2"),
wherein the active delay time of K™ RFID tag is corresponding to K™ time slot, wherein N, K is a natural number, K is smaller than N, and K is greater than 0 (Sueoka: [0013]-[0014], [0046]-[0049], [0054]-[0055], [0062], [0078]-[0080], [0095]-[0097], FIG. 1 the RFID tags 2a to 2f and FIG. 3-4: the reader-writer 3 transmits a Query command 41 for specifying the number of time slots (S102). Here, the Query command 41 specifies the Q value as "3" and specifies the number of time slots in the first round as "8". When the RFID tags 2a to 2f receive the Query command 41, the random number generators 23 of the RFID tags 2a to 2f generate random numbers. It is assumed that the slot counter information of the RFID tags is "2", "1", "3", "0", "5", and "2").

As to claim 4, Trivelpiece, Sueoka and Reining disclose the limitations of claim 2 further comprising the radio frequency identification communication method according to claim 2, wherein each RFID tag comprises a real time clock (RTC) (Trivelpiece: [0082] and FIG. 2 the clock/timer 214: The clock/timer 214 is configured to determine a date, a time, and/or an expiration of a pre-defined period of time), wherein a corresponding active delay time is set according to the setting of RTC (Trivelpiece: Abstract, [0077]-[0078], [0082], [0110], [0125]-[0126], FIG. 2 and FIG. 12: In some scenarios, the communication enabled device 204 selects: one or more time slots from a plurality of time slots based on the tag's unique identifier 224 (e.g., an Electronic Product Code (“EPC”)); and/or determines a Window Of Time (“WOT”) during which the communication device (e.g., transceiver) 206 is to be turned on or at least one communications operation is be enabled subsequent to when motion is detected by the motion sensor 250. The WOT can be determined based on environmental conditions (e.g., humidity, temperature, time of day, relative distance to a location device (e.g., beacon or location tag), etc.) and/or system conditions (e.g., amount of traffic, interference occurrences, etc.)).

As to claim 6, Trivelpiece, Sueoka and Reining discloses all the radio frequency identification communication system limitations as claimed that mirrors the radio frequency identification communication method steps for identifying a plurality of RFID tags in claim 1; thus, claim 6 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a radio frequency identification communication system, comprising: 
a plurality of RFID tags, wherein each RFID tags (Trivelpiece: Abstract, [0054], [0069], and FIG. 1-2 the RFID tags 112-1 – 112-N: RFID tags 112.sub.1-112.sub.N, 118.sub.1-118.sub.X are respectively attached or coupled to the objects 110.sub.1-110.sub.N, 116.sub.1-116.sub.X. This coupling is achieved via an adhesive (e.g., glue, tape or sticker), a mechanical coupler (e.g., straps, clamps, snaps, etc.), a weld, chemical bond or other means. The RFID tags are described herein as comprising single-technology tags that are only RFID enabled. The present solution is not limited in this regard. The RFID tags can alternatively or additionally comprise dual-technology tags that have both EAS and RFID capabilities and Sueoka: [0040]-[0043], [0061]-[0064], [0078]-[0080], FIG. 1 the RFID tags 2a to 2f and FIG. 3-4: The RFID tags 2 attached to the managing articles 4 store identification information of the corresponding managing articles 4 (for example, product name, product number, manufacturing date, and forwarding date) and for example, "where product number B of product name A is currently located" is thus managed) has different fixed active delay time (Trivelpiece: [0077]-[0079], [0109]-0115] and FIG. 7-8: In the first case (I), operations 808-810 are performed by the RFID tag. These operations involve: determining the RFID tag's unique code (e.g., unique ID 224 of FIG. 2); and using the unique code to determine which time slot(s) the RFID tag should listen for an interrogation signal from a tag reader and respond to the same. In this regard, the RFID tag can be programmed with an algorithm for translating the unique code to a time slot value or with a look-up table indicating a mapping of unique codes to time slot values. The translation can be achieved by using the unique code as an input to a pre-defined algorithm to compute a time slot value and Sueoka: [0061]-[0064], [0078]-[0080], and FIG. 3-4: the Query command 41 specifies the Q value as "3" and specifies the number of time slots in the first round as "8". When the RFID tags 2a to 2f receive the Query command 41, the random number generators 23 of the RFID tags 2a to 2f generate random numbers. It is assumed that the slot counter information of the RFID tags is "2", "1", "3", "0", "5", and "2"); and 
a RFID reader, wherein the RFID reader is enabled after each preset period, and detects whether there is a RFID tag or not (Trivelpiece: [0078]-[0079], [0089]-[0090], [0096]-[0097], FIG. 1 and FIG. 8: Item level information 226 and a unique identifier (“ID”) 224 for the tag 200 can be stored in memory 208 of the communication enabled device 204 and/or communicated to other external devices (e.g., tag reader 120 of FIG. 1, beacon 146 of FIG. 1, MCD 130 of FIG. 1, and/or server 124 of FIG. 1) via communication device (e.g., transceiver) 206 and/or interface 240 (e.g., an Internet Protocol or cellular network interface). For example, the communication enabled device 204 can communicate information specifying a timestamp, a unique identifier for an item, item description, item price, a currency symbol and/or location information to an external device. The external device (e.g., server or MCD) can then store the information in a database (e.g., database 126 of FIG. 1) and/or use the information for various purposes and Sueoka: [0054]-[0055], [0062], [0078]-[0080], [0095]-[0097], FIG. 1 the RFID tags 2a to 2f and FIG. 3-4: Only the RFID tag having the slot counter information 25d of "0" out of the RFID tags 2a to 2f can reply and generates and transmits predetermined identification information, for example, a hexadecimal random number 42 (RN16). In this example, since the slot counter information of the RFID tag 2d is "0", the RFID tag 2d generates and transmits the hexadecimal random number 42 (RN16). This random number is temporarily stored as the random number information 25c in the memory unit 25. It is assumed that the random number 42 is "0xA12B"), 
wherein the RFID reader determines whether a collision is occurred when a tag is detected (Sueoka: [0054]-[0055], [0078]-[0080], [0095]-[0097], FIG. 1 the RFID tags 2a to 2f and FIG. 3-4: the RFID tags 2a and 2f reply (indicated by "F" and "A" in FIG. 4) in the time slot of "2" and the time slot of "4" of the second round and transmit the identification information 25b to the reader-writer 3, by the same processes as the first round. Since no collision or reply from the RFID tags 2 occurs in the time slots of the third round, the process of reading the RFID tags 2 is ended in the final time slot of "8" of the third round); and 
when a collision is occurred, the RFID reader enters a standby mode and then enters a normal mode such that the RFID tags on a RFID reader performs power on reset (Reining: Abstract, [0010]-[0012], [0023]-[0024], [0031]-[0032], [0039], and FIG. 2-5: at step 330, the central monitoring terminal 15 determines whether it has received an unacceptable signal indicative of interference or improper transmission by one or more of the transponders. If this is the case, the central monitoring terminal 15 stops providing the interrogation signal 340 at step 400. Because such an unacceptable signal can have occurred because the random start times from two or more of the transponders were such that bursts from those transponders interfered with one another, the central monitoring terminal 15 in the present embodiment then returns to step 310 to restart the interrogation signal 55. By stopping and starting the interrogation signal 55 (with a sufficient delay in between, e.g., several bit-cell periods .PI.), all of the transponders will also restart their transmission signals at different, randomly-determined times (as discussed with reference to FIG. 4), such that the interference between bursts of the different transponders no longer is likely to exist).

As to claim 7, Trivelpiece, Sueoka and Reining disclose the limitations of claim 6 further comprising the radio frequency identification communication system according to claim 6, wherein each RFID tags having different active delay time comprising:
dividing an energy output period of the RFID reader into N slot (Sueoka: [0013]-[0014], [0046]-[0049], [0054]-[0055], [0062], [0078]-[0080], [0095]-[0097], FIG. 1 the RFID tags 2a to 2f and FIG. 3-4: the reader-writer 3 transmits a Query command 41 for specifying the number of time slots (S102). Here, the Query command 41 specifies the Q value as "3" and specifies the number of time slots in the first round as "8". When the RFID tags 2a to 2f receive the Query command 41, the random number generators 23 of the RFID tags 2a to 2f generate random numbers. It is assumed that the slot counter information of the RFID tags is "2", "1", "3", "0", "5", and "2"); and 
respectively setting N different active delay time for N different RFID tags (Sueoka: [0013]-[0014], [0046]-[0049], [0054]-[0055], [0062], [0078]-[0080], [0095]-[0097], FIG. 1 the RFID tags 2a to 2f and FIG. 3-4: the reader-writer 3 transmits a Query command 41 for specifying the number of time slots (S102). Here, the Query command 41 specifies the Q value as "3" and specifies the number of time slots in the first round as "8". When the RFID tags 2a to 2f receive the Query command 41, the random number generators 23 of the RFID tags 2a to 2f generate random numbers. It is assumed that the slot counter information of the RFID tags is "2", "1", "3", "0", "5", and "2"), 
wherein the active delay time of K™ RFID tag is corresponding to K™ time slot, wherein N, K is a natural number, K is smaller than N, and K is greater than 0 (Sueoka: [0013]-[0014], [0046]-[0049], [0054]-[0055], [0062], [0078]-[0080], [0095]-[0097], FIG. 1 the RFID tags 2a to 2f and FIG. 3-4: the reader-writer 3 transmits a Query command 41 for specifying the number of time slots (S102). Here, the Query command 41 specifies the Q value as "3" and specifies the number of time slots in the first round as "8". When the RFID tags 2a to 2f receive the Query command 41, the random number generators 23 of the RFID tags 2a to 2f generate random numbers. It is assumed that the slot counter information of the RFID tags is "2", "1", "3", "0", "5", and "2").

As to claim 9, Trivelpiece, Sueoka and Reining disclose the limitations of claim 7 further comprising the radio frequency identification communication system according to claim 7, wherein each RFID tag comprises a real time clock (RTC) (Trivelpiece: [0082] and FIG. 2 the clock/timer 214: The clock/timer 214 is configured to determine a date, a time, and/or an expiration of a pre-defined period of time), wherein a corresponding active delay time is set according to the setting of RTC (Trivelpiece: Abstract, [0077]-[0078], [0082], [0110], [0125]-[0126], FIG. 2 and FIG. 12: In some scenarios, the communication enabled device 204 selects: one or more time slots from a plurality of time slots based on the tag's unique identifier 224 (e.g., an Electronic Product Code (“EPC”)); and/or determines a Window Of Time (“WOT”) during which the communication device (e.g., transceiver) 206 is to be turned on or at least one communications operation is be enabled subsequent to when motion is detected by the motion sensor 250. The WOT can be determined based on environmental conditions (e.g., humidity, temperature, time of day, relative distance to a location device (e.g., beacon or location tag), etc.) and/or system conditions (e.g., amount of traffic, interference occurrences, etc.)).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Trivelpiece et al. (Trivelpiece – US 2019/0220844 A1) in view of Sueoka (Sueoka – US 2010/0085190 A1) and Reining (Reining – US 2004/0041695 A1) and further in view of Kruest (Kruest – US 5,963,144).

As to claim 3, Trivelpiece, Sueoka and Reining disclose the limitations of claim 2 except for the claimed limitations of  the radio frequency identification communication method according to claim 2, wherein each RFID tag comprises a resistor and a capacitor, wherein a corresponding active delay time is set according to charging/discharging time of the resistor and the capacitor. 
However, it has been known in the art of (RFID) tag communication to implement each RFID tag comprises a resistor and a capacitor, wherein a corresponding active delay time is set according to charging/discharging time of the resistor and the capacitor, as suggested by Kruest, which discloses each RFID tag comprises a resistor and a capacitor, wherein a corresponding active delay time is set according to charging/discharging time of the resistor and the capacitor (Kruest: Abstract, column 2 lines 61 - column 5 lines 14, column 4 lines 22-41, column 5 lines 21-40, column 6 lines 18-64, FIG. 1 the capacitor  40 and the resistor 46: The antenna is thus disconnected for a time sufficient to allow the remaining RFID tags in an RF interrogation field to be identified. Meanwhile, during the disconnection of the antenna from the RFID chip and its loading causes its effective absorption and scattering aperture to be reduced near zero so as to electromagnetically remove the RFID tag from the zone of interrogation during the predetermined time period. Hence, the interrogated tag remains disconnected and noninterfering with the RF field used to interrogate the remaining tags).
Therefore, in view of teachings by Trivelpiece, Sueoka, Reining, and Kruest it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the radio communication of Trivelpiece, Sueoka and Reining to include each RFID tag comprises a resistor and a capacitor, wherein a corresponding active delay time is set according to charging/discharging time of the resistor and the capacitor, as suggested by Kruest. The motivation for this is to implement a known alternative method for obtaining information from RFID tags/transponders in response to a occur of a response collision based on charging/discharging time(s) of the RFID tag(s).

As to claim 8, Trivelpiece, Sueoka, Reining, and Kruest disclose the limitations of claim 7 further comprising the radio frequency identification communication system according to claim 7, wherein each RFID tag comprises a resistor and a capacitor, wherein a corresponding active delay time is set according to charging/discharging time of the resistor and the capacitor (Kruest: Abstract, column 2 lines 61 - column 5 lines 14, column 4 lines 22-41, column 5 lines 21-40, column 6 lines 18-64, FIG. 1 the capacitor  40 and the resistor 46: The antenna is thus disconnected for a time sufficient to allow the remaining RFID tags in an RF interrogation field to be identified. Meanwhile, during the disconnection of the antenna from the RFID chip and its loading causes its effective absorption and scattering aperture to be reduced near zero so as to electromagnetically remove the RFID tag from the zone of interrogation during the predetermined time period. Hence, the interrogated tag remains disconnected and noninterfering with the RF field used to interrogate the remaining tags).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Trivelpiece et al. (Trivelpiece – US 2019/0220844 A1) in view of Sueoka (Sueoka – US 2010/0085190 A1) and Reining (Reining – US 2004/0041695 A1) and further in view of Nekomoto (Nekomoto – US 5,544,041).

As to claim 5, Trivelpiece, Sueoka, and Reining disclose the limitations of claim 1 except for the claimed limitations the radio frequency identification communication method according to claim 1, further comprising: being entered a sleep mode by RFID tags except for a preset transmission time after a corresponding active delay time such that a power consumption can be reduced.
However, it has been known in the art of (RFID) tag communication to implement being entered a sleep mode by RFID tags except for a preset transmission time after a corresponding active delay time such that a power consumption can be reduced, as suggested by Nekomoto, which discloses being entered a sleep mode by RFID tags except for a preset transmission time after a corresponding active delay time such that a power consumption can be reduced (Nekomoto: Abstract, column 2 lines 46-52, column 5 lines 23-48, column 6 lines 19-34, lines 56-62, and FIG. 4: When transmission of data from the control unit to the price display terminals is to be started, a start of transmission signal of a given length is transmitted to each price display terminal in such a manner that each price display terminal will switch from a standby rest mode into an enable period. This minimizes the energy requirements and power consumption of the individual price display terminals).
Therefore, in view of teachings by Trivelpiece, Sueoka, Reining, and Nekomoto it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the radio communication of Trivelpiece, Sueoka, and Reining to include being entered a sleep mode by RFID tags except for a preset transmission time after a corresponding active delay time such that a power consumption can be reduced, as suggested by Nekomoto. The motivation for this is to implement a known alternative method for obtaining information from RFID tags/transponders to reduce power consumption of the RFID tags/transponders.

As to claim 10, Trivelpiece, Sueoka, Reining, and Nekomoto disclose the limitations of claim 6 further comprising the radio frequency identification communication system according to claim 6, wherein the RFID tags enters a sleep mode except for a preset transmission time after a corresponding active delay time such that power consumption can be reduced (Nekomoto: Abstract, column 2 lines 46-52, column 5 lines 23-48, column 6 lines 19-34, lines 56-62, and FIG. 4: When transmission of data from the control unit to the price display terminals is to be started, a start of transmission signal of a given length is transmitted to each price display terminal in such a manner that each price display terminal will switch from a standby rest mode into an enable period. This minimizes the energy requirements and power consumption of the individual price display terminals).

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Cato et al., US 5539394, discloses time division multiplexed batch mode item identification system.
Brandl, US 2014/0061303 A1, discloses session flag control for RFID tags.
Powell, US 2007/0075838 A1, discloses method and apparatus for avoiding radio frequency identification (RFID) tag response collisions.
Burghard et al., US 2006/0071757 A1, discloses communication methods, systems, apparatus, and devices involving RF tag registration.
Massawe et al. 2012 Reducing False Negative Reads in RFID Data Streams Using an Adaptive Sliding-Window Approach.
Wang et al. 2018 Adaptive and dynamic RFID tag anti-collision based on secant iteration.
Jayadi et al. 2017 Efficient time-oriented anti-collision protocol for RFID tag identification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684